Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This action is in response to applicants’ amendment of 17 March 2021. The amendments to the specification have overcome the objections to the disclosure. The amendments to the claims have overcome the 35 USC 112 rejections and the art rejections based on U.S. patent 9,506,627. The semiconductor nanoparticle containing formulations of U.S. patent 9,506,627 do not contain the inorganic material now required to be present in amended claim 1. 
	This action is being made non-final in view of the 35 USC 112(b) rejection with respect to the x and y variables in claim 24 which was not made in the previous action.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Specification
The disclosure is objected to because of the following informalities: The x and y variables for the inorganic materials on page 33, lines 1-3 and page 43, lines 1 and 2 are not defined. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16, 21-30 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 16 was amended to state the formulation now includes an inorganic material comprising Al2O3, SiO2, SiOx, ZrO2, TiO2, zeolite, SiNx, SiCx, AlOxNy, SiOxCy and mixtures thereof. Claims 21-30 and 32 implicitly include this material. The claim reads on the formulations comprising these material in any amount and in any form. Claims 21-30 and 32 implicitly include this newly added limitation. The specification teach in lines 1-3 that the formulation comprises the nanoplatelets dispersed in an inorganic host material, where the material can be Al2O3, SiO2, SiOx, ZrO2, TiO2, zeolite, SiNx, SiCx, AlOxNy, SiOxCy and mixtures thereof. The specification also teaches, for example in lines 28-30 on page 34, the formulation comprises scattering agents, such as Al2O3, SiO2, ZrO2 or TiO2. These two teachings in the originally filed disclosure do not support the amendment to claim 16 which does not limit the added inorganic material to either a host material or to scattering agents. Thus the amendment is new matter.
Claims 16, 21 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claims 16 and 24, the x and y variables for SiOx, SiNx, SiCx, AlOxNy and SiOxCy are not defined and thus these claims are indefinite. 
Claim Rejections - 35 USC § 103
Claims 16 and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/078247.
	This reference teaches coated semiconductor nanoparticles. The taught coatings rad upon the claimed shell and the reference teaches the nanoparticles are produced by the same method as that disclosed by applicants. Thus the taught nanoparticles must inherently comprise amounts of molecular oxygen and/or molecular water that overlap the claimed amounts, absent any showing to the contrary. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. Page 11 line 6 teaches the nanoparticles can be in the shape of a disk, which reads upon the claimed nanoplatelets. The reference also teaches the taught core/shell nanoparticles can be dispersed in a host matrix (page 28-29) to form a composite formulation and that this material can be encapsulated in a protective glass layer and have the shape of a film, a tube or a capillary (page 33 and examples).  Page 31 teaches the matrix can further contain scattering elements, such as TiO2 or SiO2 (pg. 31, lines 12-31). The reference also teaches the formulation can contain fumed silica or silica gel as thixotropes (pg 32, lines 3-18). Fumes silica has the formula SiO2 and silica gel has the formula SiOx, where x<2. Page 25, lines 21-23 teaches the formulas can also contain silica, or SiO2, as a 
	Applicants’ arguments have been considered but are not convincing. Applicants argue that the claims recite that the newly claimed inorganic materials are the host material for the formulation, but the claims do not require the added material to be a host material. The claim simply states the formulation further comprises an inorganic material comprising Al2O3, SiO2, SiOx, ZrO2, TiO2, zeolite, SiNx, SiCx, AlOxNy, SiOxCy and mixtures thereof. Thus the claims read on formulations where these materials can be present in any form and for any purpose, such as scattering agents, fillers or thixotropes, as taught by the reference. With respect to the taught amount of molecular oxygen or molecular water; applicants have not shown that the taught amount of molecular oxygen in the polymer host embodiments and the amount of molecular water in the glass host embodiments is not 0 ppm. The rejection is maintained.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
4/5/21